FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


JIE SHI LIU,                               No. 12-74077
                            Petitioner,
                                            Agency No.
                 v.                        A087-598-003

JEFFERSON B. SESSIONS III,
Attorney General,                           OPINION
                       Respondent.


        On Petition for Review of an Order of the
            Board of Immigration Appeals

        Argued and Submitted February 16, 2018
                  Honolulu, Hawaii

                      Filed June 1, 2018

 Before: Diarmuid F. O’Scannlain, Richard R. Clifton,
         and Sandra S. Ikuta, Circuit Judges.

               Opinion by Judge Clifton
2                          LIU V. SESSIONS

                            SUMMARY*


                            Immigration

   The panel denied a petition for review of the Board of
Immigration Appeals’ denial of asylum and withholding of
removal.

    The panel held that substantial evidence supported the
Board’s determination that Liu’s testimony, even if credible,
was not persuasive, did not sufficiently demonstrate
eligibility for relief, and was therefore subject to the
corroborating evidence requirement of 8 U.S.C.
§ 1158(b)(1)(B)(ii).

    The panel held that the immigration judge gave Liu
sufficient notice that corroborating evidence would be
required, and that the notice was specific enough to satisfy
the requirements of Ren v. Holder, 648 F.3d 1079 (9th Cir.
2011). Because Liu had sufficient notice and failed to
provide any meaningful corroborating evidence, the panel
denied the petition for review.




    *
      This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                      LIU V. SESSIONS                       3

                        COUNSEL

Jisheng Li (argued), Law Office of Jisheng Li, Honolulu,
Hawaii, for Petitioner.

Michele Y. F. Sarko (argued) and Kiley L. Kane, Trial
Attorneys; John S. Hogan, Senior Litigation Counsel; Office
of Immigration Litigation, Civil Division, United States
Department of Justice, Washington, D.C.; for Respondent.


                         OPINION

CLIFTON, Circuit Judge:

    Jie Shi Liu, a native and citizen of the People’s Republic
of China, petitions for review of an order of removal based
upon the denial of his applications for asylum and
withholding of removal. Liu asserts that he was persecuted
because of his political opinion. Specifically, he claims that
he resisted China’s family planning policies and that as a
result, he was detained and his wife was forced to undergo an
abortion and sterilization. The Immigration Judge (“IJ”) and
Board of Immigration Appeals (“BIA”) determined that Liu
failed to provide necessary corroborating evidence, had not
suffered past persecution, and did not have a well-founded
fear of future persecution. Liu contests those findings and
also argues that the IJ erred by not giving him notice that he
needed to provide corroborating evidence. Because the IJ’s
notice to Liu was sufficient, we deny Liu’s petition and do
not reach the other arguments.
4                      LIU V. SESSIONS

I. Background

    Liu is married with one son. Shortly after giving birth to
that son in China, Liu’s wife inserted a contraceptive ring.
Two years later she unexpectedly became pregnant. She
allegedly hid at a third party’s house to avoid family planning
officials, but they found her approximately one week later.
The officials allegedly took her to a hospital and subjected
her to an abortion and forced sterilization. Shortly thereafter,
Liu learned that family planning officials took his wife to a
hospital, and when he met her there and found out what
happened, he verbally confronted the officials. He testified
that, as a result, he was detained for almost a month.

    About sixteen years later, Liu left China and entered the
United States with a nonimmigrant B-1 visa. He exceeded his
authorization to remain in the United States, and the
Department of Justice initiated removal proceedings in 2009.
Liu was charged with violating § 237(a)(1)(B) of the
Immigration and Naturalization Act for overstaying his visa.

    Liu conceded his removability and applied for asylum and
withholding of removal. Prior to Liu’s evidentiary hearing,
the IJ informed Liu that he would need to present additional
corroborating evidence. At the subsequent hearing on the
merits eleven months later, however, Liu failed to provide
meaningful corroboration.

    The IJ denied Liu’s applications. The IJ found that Liu
was not credible on key issues, identifying several
inconsistent statements. The IJ also found that Liu needed to
corroborate his claims but had failed to do so. The IJ went on
to conclude that even if Liu were credible, he did not
demonstrate that he had suffered past persecution. Finally, the
                       LIU V. SESSIONS                        5

IJ determined that Liu did not have a well-founded fear of
future persecution.

    Liu filed a timely notice of appeal with the BIA, which
dismissed his appeal. The BIA did not reach the issue of Liu’s
credibility. Even assuming Liu’s testimony was credible, the
BIA agreed with the IJ that Liu had failed to adequately
corroborate his claim with reasonably attainable evidence.
The BIA also concluded that Liu did not demonstrate either
past persecution or a well-founded fear of future persecution.
Liu timely petitioned for review.

II. Discussion

    Our review of a BIA determination of ineligibility is
highly deferential. The agency’s findings need only be
“supported by reasonable, substantial, and probative evidence
on the record. However, where the evidence compels the
conclusion that the findings and decisions are erroneous, we
must overturn the BIA’s decision and grant the petition for
review.” Song v. Sessions, 882 F.3d 837, 841 (9th Cir. 2017)
(alteration incorporated) (internal quotation marks and
citation omitted). Overturning the BIA’s determination is
only merited if the evidence compels a contrary conclusion.

    Liu seeks asylum based on both past persecution and fear
of future persecution. An applicant is eligible for asylum if he
is “unable or unwilling to return to . . . [his] country because
of persecution or a well-founded fear of persecution on
account of race, religion, nationality, membership in a
particular social group, or political opinion.” 8 U.S.C.
§ 1101(a)(42)(A).
6                      LIU V. SESSIONS

    Liu attempts to show past persecution on account of
political opinion. Under 8 U.S.C. § 1101(a)(42), “a person
who has been forced to abort a pregnancy or to undergo
involuntary sterilization, or who has been persecuted for
failure or refusal to undergo such a procedure or for other
resistance to a coercive population control program, shall be
deemed to have been persecuted on account of political
opinion.” We do not reach the question of whether the
evidence compelled a finding that he suffered from past
persecution.

    Rather, we deny Liu’s petition because he failed to
provide corroborating evidence before the IJ. Even when
assuming credibility, the IJ or BIA may require additional,
corroborating evidence. The REAL ID Act of 2005 provides:
“The testimony of the applicant may be sufficient to sustain
the applicant’s burden without corroboration, but only if the
applicant satisfies the trier of fact that the applicant’s
testimony is credible, is persuasive, and refers to specific
facts sufficient to demonstrate that the applicant is a refugee.”
8 U.S.C. § 1158(b)(1)(B)(ii).

    The IJ and BIA both determined that Liu’s testimony, by
itself, was insufficient. Substantial evidence supported the
determination that Liu’s testimony, even if credible, was not
persuasive and did not sufficiently demonstrate eligibility for
refugee status. By his own admission, Liu was not present at
the time of his wife’s alleged abortion and sterilization. In
fact, he testified that he had barely discussed the incident with
his wife. The IJ pointed out that Liu failed to provide actual
evidence to corroborate his allegations about his wife’s forced
abortion and sterilization. She also noted that Liu’s testimony
regarding his own detention failed to explain several details,
including the names of arresting officials, why he was not
                       LIU V. SESSIONS                        7

charged with any crime, and why he was released, and
showed a need for corroborating evidence.

     The BIA agreed that Liu’s testimony showed a need for
corroborating evidence. Specifically, the BIA reiterated the
IJ’s finding that Liu should have provided, “at a minimum, a
letter from his wife or a friend corroborating the claimed
abortion and sterilization she faced and the respondent’s
subsequent detention.”

    In sum, the IJ and BIA determinations that Liu needed
corroborating evidence were supported by the record. Liu did
not provide any meaningful corroborating evidence, however.
That failure supported the denial of his applications.

    Liu argues that the IJ failed to give him either notice that
he needed to acquire corroborating evidence or time to
acquire such evidence. The REAL ID Act states that,
“[w]here the trier of fact determines that the applicant should
provide evidence that corroborates otherwise credible
testimony, such evidence must be provided unless the
applicant does not have the evidence and cannot reasonably
obtain the evidence.” Id. As we held in Ren v. Holder, this
language authorizes the trier of fact to request additional
corroborating evidence, though it requires that applicants in
need of such evidence be put on notice that corroboration is
necessary. 648 F.3d 1079, 1091 (9th Cir. 2011). Thus, “[i]f
corroboration is needed, . . . the IJ must give the applicant
notice of the corroboration that is required and an opportunity
either to produce the requisite corroborative evidence or to
explain why that evidence is not reasonably available.” Id. at
1093. This ensures that an applicant is not turned away
merely because he happens to provide, in good faith,
8                      LIU V. SESSIONS

meaningful corroborating evidence that is different than the
evidence sought by the IJ.

    The record established that Liu was put on notice that
corroboration was needed. The IJ observed that Liu's
application for asylum was supported only by his own
statement. The IJ, addressing Liu’s counsel, said, “[y]ou’re
going to have to supplement this, aren’t you?” Liu’s counsel
explained that he had told Liu “that he would need to come
up with some . . . other evidence.” The IJ then explained to
Liu that Liu’s counsel “would like more time for [him] to
provide evidence to support [his] case.”

    This discussion predated Liu’s first merits hearing by
almost a year. He had sufficient time to produce
corroborating documents. At the merits hearing, however, Liu
provided only his marriage certificate, his wife’s Chinese
residency card, and their Chinese household registry record.
These documents did not meaningfully corroborate the key
factual contentions at issue.

    We must also determine whether the notice provided to
Liu by the IJ was specific enough to satisfy the requirements
identified by Ren. We hold that it was. Where, as here, an IJ
gives notice that an asylum-seeker’s testimony will not be
sufficient and gives the petitioner adequate time to gather
corroborating evidence, and the petitioner then provides no
meaningful corroboration or an explanation for its absence,
the IJ may deny the application for asylum. Importantly, Liu
knew that corroboration was necessary, but failed to present
meaningful corroboration for his factual contentions. Liu’s
failure to provide corroborating evidence was not a
consequence of a lack of specificity in the notice given by the
IJ.
                           LIU V. SESSIONS                                9

    Because Liu was on notice that corroboration was
necessary but failed to corroborate the claims in his petition,
his applications were denied. We deny Liu’s petition for
review.1

    PETITION FOR REVIEW DENIED.




    1
      The standard for withholding of removal is more stringent than the
standard for asylum eligibility. Mansour v. Ashcroft, 390 F.3d 667, 673
(9th Cir. 2004). Because Liu is ineligible for asylum, he is also ineligible
for withholding of removal. Id.